ALLOWANCE
Election/Restrictions
Claim 9, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I - III, as set forth in the Office action mailed on December 15, 2020, is hereby withdrawn and claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Henson on July 22, 2021.
The application has been amended as follows: 
Claims:

at least one wall extending from a back side of a combustion chamber front panel, such that said at least one wall at least partially defines a dampening chamber;
at least one cooling air inlet defined within the back side of the combustion chamber front panel, said at least one cooling air inlet to channel a flow of cooling air into the dampening chamber;
at least one outlet defined within the back side of the combustion chamber front panel, said at least one outlet oriented to channel the flow of cooling air out of the dampening chamber; and
at least one cap extending at least partially over said at least one cooling air inlet and oriented to reduce a velocity of the flow of cooling air within the dampening chamber,
wherein the dampening chamber includes a base section and a conical section, said base section defined by said at least one wall extending orthogonally from the back side of the combustion chamber front panel, and
wherein said base section includes a first end coupled to the back side of the combustion chamber front panel and a second end coupled to one end of said conical section having a larger diameter than an opposite end thereof, such that said opposite end of said conical section forms an apex positioned axially opposite said at least one outlet.

Allowable Subject Matter
Claims 1-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741